          Case 2:19-cv-01667-GMN-VCF Document 366 Filed 03/05/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      LAS VEGAS SUN, INC., a Nevada corporation,
4
                           Plaintiff,
5                                                           2:19-cv-01667-GMN-VCF
      vs.                                                   ORDER
6     SHELDON ADELSON, an individual and as the
      alter ego of News+Media Capital Group LLC and
7
      as the alter ego of Las Vegas Review Journal,
8
      Inc.; PATRICK DUMONT, an individual;
      NEWS+MEDIA CAPITAL GROUP LLC, a
9     Delaware limited liability company; LAS
      VEGAS REVIEW-JOURNAL, INC., a Delaware
10    corporation; and DOES, I-X, inclusive,

11                          Defendants.

12

13          Before the Court is Defendants’ Motion for Sanctions Due to the Sun’s Non-Compliant Damages

14   Disclosure in Violation of the Court’s Order (ECF Nos. 348 and 349).

15          Accordingly,

16          IT IS HEREBY ORDERED that a video conference hearing is scheduled for 10:00 AM, March

17   18, 2021, on the Defendants’ Motion for Sanctions Due to the Sun’s Non-Compliant Damages Disclosure

18   in Violation of the Court’s Order (ECF Nos. 348 and 349).

19          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

20   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

21   conference hearing by noon, March 17, 2021.

22          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

23          INSTRUCTIONS FOR THE VIDEO CONFERENCE

24          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

25   to the participants email provided to the Court.
     Case 2:19-cv-01667-GMN-VCF Document 366 Filed 03/05/21 Page 2 of 2




1     • Log on to the call ten (10) minutes prior to the hearing time.

2     • Mute your sound prior to entering the hearing.

3     • Do not talk over one another.

4     • State your name prior to speaking for the record.

5     • Do not have others in the video screen or moving in the background.

6     • No recording of the hearing.

7     • No forwarding of any video conference invitations.

8     • Unauthorized users on the video conference will be removed.

9

10    DATED this 5th day of March, 2021.
                                                            _________________________
11                                                          CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
